Citation Nr: 0011281	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to February 18, 
1998, for a grant of service connection for right hip and 
left knee disabilities.

2.  Entitlement to service connection for a low back 
disability.

3.   Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.

4.  Determination of initial rating for degenerative 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

5.  Determination of initial rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.

This matter arises from various rating decisions rendered 
since April 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted by the undersigned on July 8, 1999; a 
transcript of that proceeding is of record.  In conjunction 
with that hearing, the veteran submitted additional evidence; 
he indicated that he did not wish to waive its review by the 
RO prior to appellate consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999). Because this evidence is pertinent to 
the issues of the veteran's entitlement to service connection 
for a low back disability and residuals of an abdominal 
aortic aneurysm, as well as to the evaluations assigned for 
degenerative joint disease of his right hip and left knee, 
those matters will be addressed in greater detail in the 
REMAND section of this decision.  The veteran's 
representative also submitted a statement following the 
hearing that the veteran felt that there were medical records 
missing from his claims file.  He should be given an 
opportunity to review has file and submit any additional 
evidence he feels is necessary to support his claims.  
However, since none of the additional evidence is pertinent 
to the veteran's claimed entitlement to an effective 


date prior to February 18, 1998, for a grant of service 
connection for his right hip and left knee disabilities, and 
the veteran has not indicated that there are any records 
missing relevant to these issues, the Board can address these 
matters without further delay.  Id.   


FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
arthritis of the right hip by rating decision dated in 
February 1975; the veteran was notified of that decision and 
of his appellate rights by VA letter dated February 14, 1975.  
He did not appeal that determination.

2.  The rating decision rendered by the RO in February 1975 
was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.  

3.  During a personal hearing conducted before a hearing 
officer at the RO on February 18, 1998, the veteran again 
raised the issue of his entitlement to service connection for 
degenerative arthritis of the right hip; he also raised the 
issue of entitlement to service connection for degenerative 
joint disease of the left knee.  


CONCLUSIONS OF LAW

1.  The rating decision rendered in February 1975 that denied 
the veteran service connection for arthritis of the right hip 
was not clearly and unmistakably erroneous, was not timely 
appealed, and is, therefore, final.  38 U.S.C.A §§ 1101, 
1110, 1112, 5107, 7105 (West 1991) (formerly 38 U.S.C. 
§§ 301, 310, 312, 3007, 4005 (1970)); 38 C.F.R. § 3.104(a) 
(1974).



2.  The proper effective date for a grant of service 
connection for degenerative joint disease of the left knee 
and arthritis of right hip is February 18, 1998, the date 
that an informal claim for service connection was submitted 
to VA by the veteran.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.103, 3.155, 3.200, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the veteran's claims 
for an earlier effective date to be well grounded; that is, 
they are plausible and capable of substantiation.  In 
addition, the Board finds that they have been fully 
developed, and that VA has satisfied its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

The veteran sustained various injuries during an automobile 
accident that occurred while he was on active duty in 
February 1955.  In November 1974, his representative 
submitted a claim for service connection on behalf of the 
veteran, and alluded to various VA medical treatment received 
that year.  A treatment note dated November 5, 1974, 
indicated that the veteran had a long-standing history of 
degenerative joint disease which affected, among other 
things, his hips.  However, the evidence did not attribute 
this disease process to the motor vehicle accident in 
service.  By rating dated February 11, 1975, service 
connection for arthritis of both hips was denied; the veteran 
was notified of that denial and of his appellate rights by VA 
letter dated February 14, 1975.  However, he did not appeal.

The veteran was afforded a personal hearing before a hearing 
officer at the RO on February 18, 1998.  This was in 
conjunction with other claims then pending.  During that 
proceeding, the veteran referred to right hip and left knee 
disabilities for which he wished to claim service connection.  
By rating decision dated October 6, 1998, the RO granted the 
veteran service connection for degenerative joint disease of 
the left knee and arthritis of the right hip, as being 
proximately due to the residuals of the veteran's service-
connected left femur fracture with deformity.  Benefits were 
granted effective February 18, 1998, the date that the 
veteran had indicated an intent to claim service connection 
during testimony offered at his personal hearing.

II.  Analysis

The veteran's claims for an earlier effective date for 
service connection for his left knee and right hip 
disabilities hinges upon his contention that service 
connection should be granted from the date of his discharge 
from military service in 1955 because he has suffered from 
these disabilities since that time.  The veteran does not 
challenge the adequacy of the RO's February 1975 rating 
determination that initially denied him service connection 
for a right hip disability.  Moreover, he does not contend 
that he timely appealed that determination.  See generally 
38 U.S.C.A. § 7105.  Accordingly, that rating is final absent 
a demonstration of clear and unmistakable error.  See 
38 C.F.R. §§ 3.104(a), 3.105(a) (1999).  As such, the Board 
will confine its review to the laws and regulations regarding 
the effective date of an award of compensation based upon an 
original claim or a claim reopened after final disallowance.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Because the 
veteran did not file a claim for service connection for 
either of the disabilities at issue within one year after his 
separation from service, service connection may be granted 
from either the date of receipt of his claim or the date 
entitlement arose, whichever is later.  Id. at (b)(2) 
(emphasis added).  As noted previously, the veteran expressed 
an intent to file claims for service connection for 
degenerative joint disease of the right hip and arthritis of 
the left knee during testimony offered by him at a personal 
hearing held on February 18, 1998.  This was the first 
indication that he wished to claim service connection for a 
left knee disability, and also was the first indication that 
he again wished to claim service connection for a right hip 
disability following VA's February 1975 denial.  As such, it 
constitutes the date of receipt of claim as contemplated by 
38 C.F.R. §§ 3.155, 3.400.

An ancillary matter remains.  A report of examination or 
hospitalization may serve as a claim for increase or to 
reopen a previously denied claim.  The record indicates that 
the veteran underwent a VA physical examination during the 
one year prior to the testimony offered at his personal 
hearing on February 18, 1998.  The date of treatment at a VA 
medical facility shall serve as the date of an informal claim 
if a formal claim is [timely perfected].  See generally 
38 C.F.R. §§ 3.155, 3.157(b)(1) (1999).  However, the report 
of that examination is devoid of any reference to a right hip 
disability, which was the subject of a prior denial.  As 
such, that examination may not serve as the basis for an 
earlier effective date of claim in this case on that issue.

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate an earlier effective date for a grant 
of service connection for either degenerative joint disease 
of the left knee or degenerative joint disease of the right 
hip.  


ORDER

Entitlement to an effective date prior to February 18, 1998, 
for a grant of service connection for degenerative joint 
disease of the left knee or arthritis of the right hip is 
denied.


REMAND

At the video conference hearing held before the undersigned 
on July 8, 1999, the veteran submitted additional evidence in 
conjunction with his claims for service connection for a low 
back disability and residuals of an abdominal aortic 
aneurysm, and claims for higher initial evaluations for 
arthritis of the right hip and degenerative joint disease of 
the left knee.  In so doing, he indicated that he did not 
wish to waive RO review of this evidence.  Preliminary review 
indicates that this evidence is pertinent to each of the 
foregoing issues.  It, therefore, must be reviewed by the RO 
prior to further consideration by the Board.  See 38 C.F.R. 
§ 20.1304.  This must be accomplished in conjunction with the 
overriding procedural and jurisdictional requirements of 
38 U.S.C.A. §§ 7104, 7105; as such, it would be premature for 
the Board to offer any opinion at this time as to whether 
each of these claims is well grounded.  In addition the 
veteran's representative has indicated that the veteran feels 
there are medical records missing from his file.  They should 
be given an opportunity to review the record and submit any 
additional evidence they feel is necessary.

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for a low back disability 
and residuals of an abdominal aortic aneurysm, and higher 
initial evaluations for the veteran's right hip and left knee 
disabilities are deferred, and this case is REMANDED to the 
RO for action as follows:

1.  The RO should contact the veteran and 
his representative and give them an 
opportunity to review his claims file and 
submit any additional medical evidence 
they feel is relevant to the claim.  The 
RO should then review all the additional 
evidence submitted, including the 
evidence submitted in conjunction with 
his video conference hearing conducted on 
July 8, 1999.  If any further development 
is considered necessary it should be 
undertaken.

2.  If any of the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to ensure that the 
veteran is accorded due process of law.  No inference should 
be drawn regarding the final disposition of the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeal



